DETAILED ACTION
Status of this application
1. 	This communication is an office action Non-Final Rejection on the merits in response to the filing of the applicant’s amendments/remarks on the RCE on 01/24/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al US Patent Application Publication (2017/0368954 A1).
Regarding claim 1, Salter et al discloses a system (Vehicle charging system 28, Fig 2, par. [0044]-[0045]) for wirelessly transferring electrical energy from a source (38) to a load (34) (see Figs 1-7B), the system (28) comprising a transmitter circuit (40) configured to be energized by the source (38) and electrically connected to a transmitter at least one of the transmitter coil (30,48) and the receiver coil comprises a conductive structure (72) (see Fig 1B, 5B, 7A) situated on a first major surface (106) of a substrate and having the form of a spiral conductor (Fig 1B, par. [0047]: The coils 48 may include a copper winding coil arranged with the ferrite pad 46. The coils 48 may form a continuous ring-like shape defining a coil opening. For example, the coils 48 may form a circular shape) comprising a plurality of turns (Fig 1B), the conductive structure (72) comprising:
(a) a first layer (108) of conductive ink adhered to the first major surface (106) (see Figs 7A-7B; par. [0069]: “The light-producing assembly 100 includes a positive electrode 108 arranged over the substrate 106. The positive electrode 108 includes a conductive epoxy such as, but not limited to, a silver-containing or copper-containing epoxy”); and 
(b) a second layer (126) of electroplated copper situated onto the first layer (108) (See Figs 7A-7B disclosing decorative layer 126 being located onto a location in reference to layer 108, in addition see par. [0073] disclosing electroplating copper,
Salter et al does not clearly discloses the second layer (126) of electroplated copper situated onto the conductive ink of the first layer,
However, Salter et al discloses in various paragraphs, for example paragraph [0069]:
“It should be appreciated that in alternate embodiments, the orientation of components within the light-producing assembly 100 may be altered without departing from the concepts of the present disclosure.”
Also in Salter et al paragraph [0073]: “In some embodiments, a decorative layer 126 may be disposed between the viewable portion 102 and the second photoluminescent structure 74. However, the decorative layer 126 may be disposed in any other location within the illumination assembly 68 in alternate embodiments…”
Also in Salter et al paragraph [0122]: 
“It is also important to note that the construction and arrangement of the elements of the disclosure as shown in the exemplary embodiments are illustrative only. Although only a few embodiments of the present innovations have been described in detail in this disclosure, those skilled in the art who review this disclosure will readily appreciate that many modifications are possible (e.g., variations in sizes, dimensions, structures, shapes and proportions of the various elements, values of parameters, mounting arrangements, use of materials, colors, orientations, etc.) without materially departing from the novel teachings and advantages of the subject matter recited. For example, elements shown as integrally formed may be constructed of multiple parts or elements shown in multiple parts may be integrally formed, the operation of the interfaces may be reversed or otherwise varied, the length or width of the structures and/or members or connectors or other elements of the system may be varied, the nature or number of adjustment positions provided between the elements may be varied. It should be noted that the elements and/or assemblies of the system might be constructed from any of the wide variety of materials that provide sufficient strength or durability, in any of the wide variety of colors, textures, and combinations. Accordingly, all such modifications are intended to be included within the scope of the present innovations. Other substitutions, modifications, changes, and omissions may be made in the design, operating conditions, and arrangement of the desired and other exemplary embodiments without departing from the spirit of the present innovations.”, 
Thus, Salter et al confirms that the second layer (126) of electroplated copper can be modified to be situated onto the conductive ink of the first layer (108);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salter et al by including the second layer of electroplated copper situated onto the conductive ink of the first layer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salter et al by including the second layer of electroplated copper situated onto the conductive ink of the first layer in order to provide a variety of advantages may be derived from the use of the present disclosure. For example, use of the disclosed illumination assembly may allow for consistent passive and active illumination of a vehicle charging station (Salter et al, par. [0118]), 
in addition, a lighting assembly for a vehicle charging system has been advantageously described herein. The lighting assembly provides various benefits 
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 2, Salter et al  discloses the system of claim 1, wherein each of the transmitter coil (30,48, Fig. 4) and the receiver coil (32,48, Fig. 4) comprises a conductive structure (72) situated on a first major surface of a substrate and having the 
(a)    a first layer (108) of conductive ink adhered to the first major surface (106)  (see Figs 7A-7B; par. [0069]: “The light-producing assembly 100 includes a positive electrode 108 arranged over the substrate 106. The positive electrode 108 includes a conductive epoxy such as, but not limited to, a silver-containing or copper-containing epoxy”); and
(b) a second layer (126) of electroplated copper situated onto the first layer (108) (See Figs 7A-7B disclosing decorative layer 126 being located onto a location in reference to layer 108, in addition see par. [0073] disclosing electroplating copper,
Salter et al does not clearly discloses the second layer (126) of electroplated copper situated onto the conductive ink of the first layer,
However, Salter et al discloses in various paragraphs, for example paragraph [0069]:
“It should be appreciated that in alternate embodiments, the orientation of components within the light-producing assembly 100 may be altered without departing from the concepts of the present disclosure.”
[0073]: “In some embodiments, a decorative layer 126 may be disposed between the viewable portion 102 and the second photoluminescent structure 74. However, the decorative layer 126 may be disposed in any other location within the illumination assembly 68 in alternate embodiments…”
Also in Salter et al paragraph [0122]: 
“It is also important to note that the construction and arrangement of the elements of the disclosure as shown in the exemplary embodiments are illustrative only. Although only a few embodiments of the present innovations have been described in detail in this disclosure, those skilled in the art who review this disclosure will readily appreciate that many modifications are possible (e.g., variations in sizes, dimensions, structures, shapes and proportions of the various elements, values of parameters, mounting arrangements, use of materials, colors, orientations, etc.) without materially departing from the novel teachings and advantages of the subject matter recited. For example, elements shown as integrally formed may be constructed of multiple parts or elements shown in multiple parts may be integrally formed, the operation of the interfaces may be reversed or otherwise varied, the length or width of the structures and/or members or connectors or other elements of the system may be varied, the nature or number of adjustment positions provided between the elements may be varied. It should be noted that the elements and/or assemblies of the system might be constructed from any of the wide variety of materials that provide sufficient strength or durability, in any of the wide variety of colors, textures, and combinations. Accordingly, all such modifications are intended to be included within the scope of the present innovations. Other substitutions, modifications, changes, and omissions may be made in the design, operating conditions, and arrangement of the desired and other exemplary embodiments without departing from the spirit of the present innovations.”, 
Thus, Salter et al confirms that the second layer (126) of electroplated copper can be modified to be situated onto the conductive ink of the first layer (108);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salter et al by including the second layer of electroplated copper situated onto the conductive ink of the first layer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salter et al by including the second layer of electroplated copper situated onto the conductive ink of the first layer in order to provide a variety of advantages may be derived from the use of the present disclosure. For example, use of the disclosed illumination assembly may allow for consistent passive and active illumination of a vehicle charging station (Salter et al, par. [0118]), 
in addition, a lighting assembly for a vehicle charging system has been advantageously described herein. The lighting assembly provides various benefits including an efficient and cost-effective means to produce illumination that may function as a distinct styling element that increases the refinement of a vehicle charging system, 
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 3, Salter et al discloses a transmitter (Vehicle charging system 28, Fig 2, par. [0044]-[0045]) comprising a transmitter module (40) and a transmitter coil (30,48, Fig. 4) electrically connected thereto, the transmitter coil (30,48, Fig. 4) comprising a conductive structure (72) (see Fig 1B, 5B, 7A), wherein the conductive structure (72) (see Fig 1B, 5B, 7A) is situated on an insulating surface (106) having a 
(a) a first layer (108) of conductive ink having the preselected pattern and adhered to the first major surface (106) (see Figs 7A-7B; par. [0069]: “The light-producing assembly 100 includes a positive electrode 108 arranged over the substrate 106. The positive electrode 108 includes a conductive epoxy such as, but not limited to, a silver-containing or copper-containing epoxy”); and;
and wherein the transmitter module (40) is configured to be connected to a source (38) and to energize the transmitter coil (30,48, Fig. 4) to produce an electromagnetic field, whereby electrical energy is wirelessly delivered from the source (38) to a receiver (32) comprising a receiver coil (32,48, Fig. 4) and receiver circuitry (32,42) connected thereto, the receiver coil (32,48, Fig. 4) being inductively coupled to the transmitter coil (30,48, Fig. 4) and the receiver circuitry (32,42) being configured to deliver the electrical energy to a load (34) (see Figs 1-7B) connected thereto (see Fgis 1-7B; par. [0044]-[0051]);
(b) a second layer (126) of electroplated copper situated onto the first layer (108) (See Figs 7A-7B disclosing decorative layer 126 being located onto a location in reference to layer 108, in addition see par. [0073] disclosing electroplating copper,
Salter et al does not clearly discloses the second layer (126) of electroplated copper situated onto the conductive ink of the first layer,
However, Salter et al discloses in various paragraphs, for example paragraph [0069]:
“It should be appreciated that in alternate embodiments, the orientation of components within the light-producing assembly 100 may be altered without departing from the concepts of the present disclosure.”
Also in Salter et al paragraph [0073]: “In some embodiments, a decorative layer 126 may be disposed between the viewable portion 102 and the second photoluminescent structure 74. However, the decorative layer 126 may be disposed in any other location within the illumination assembly 68 in alternate embodiments…”
Also in Salter et al paragraph [0122]: 
“It is also important to note that the construction and arrangement of the elements of the disclosure as shown in the exemplary embodiments are illustrative only. Although only a few embodiments of the present innovations have been described in detail in this disclosure, those skilled in the art who review this disclosure will readily appreciate that many modifications are possible (e.g., variations in sizes, dimensions, structures, shapes and proportions of the various elements, values of parameters, mounting arrangements, use of materials, colors, orientations, etc.) without materially departing from the novel teachings and advantages of the subject matter recited. For example, elements shown as integrally formed may be constructed of multiple parts or elements shown in multiple parts may be integrally formed, the operation of the interfaces may be reversed or otherwise varied, the length or width of the structures and/or members or connectors or other elements of the system may be varied, the nature or number of adjustment positions provided between the elements may be varied. It should be noted that the elements and/or assemblies of the system might be constructed from any of the wide variety of materials that provide sufficient strength or durability, in any of the wide variety of colors, textures, and combinations. Accordingly, all such modifications are intended to be included within the scope of the present innovations. Other substitutions, modifications, changes, and omissions may be made in the design, operating conditions, and arrangement of the desired and other exemplary embodiments without departing from the spirit of the present innovations.”, 
Thus, Salter et al confirms that the second layer (126) of electroplated copper can be modified to be situated onto the conductive ink of the first layer (108);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salter et al by including the second layer of electroplated copper situated onto the conductive ink of the first layer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salter et al by including the second layer of electroplated copper situated onto the conductive ink of the first layer in order to provide a variety of advantages may be derived from the use of the present disclosure. For example, use of the disclosed illumination assembly may allow for consistent passive and active illumination of a vehicle charging station (Salter et al, par. [0118]), 
in addition, a lighting assembly for a vehicle charging system has been advantageously described herein. The lighting assembly provides various benefits 
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 4, Salter et al  discloses the transmitter of claim 3, wherein the conductive structure (72) (see Fig 1B, 5B, 7A) is situated on a first major surface (106) of a substrate and has the form of a spiral conductor (Fig 1B, par. [0047]: The coils 48 continuous ring-like shape defining a coil opening. For example, the coils 48 may form a circular shape) comprising a plurality of turns (Fig 1B).
Response to Arguments
3	Applicant’s arguments with respect to claims 1-4 filed on 01/24/2022 have been considered but are moot because the new ground of rejections were necessitated by applicant’s amendment. The grounds of rejection were change from 102 to 103 based on the applicant’s claim amendment.
Examiner Note
4.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato et al (US PG-Pub 2017/0271757 A1) discloses an antenna device includes an RFIC element, a power supply coil connected to the RFIC element, and a first coil conductor including a first large-diameter loop shaped conductor and a first small-
Kimura et al (US PG-Pub 2013/0194149 A1) discloses a compact wireless communication includes a first radiating element and a second radiating element, which define and function as a dipole antenna, a feeder circuit including a wireless IC chip coupled with the first and second radiating elements, and a feeder substrate that is provided with the wireless IC chip. The first radiating element is provided to the feeder substrate. The second radiating element is provided to a substrate other than the feeder substrate.
Ikemoto et al (US PG-Pub 2008/0246664 A1) discloses a wireless integrated circuit (IC) device comprises radiating/resonating electrode disposed on a substrate and defining both as radiating electrode in frequency for radio frequency identification (RFID) and as a resonating electrode that resonates at a frequency that is different from the frequency for RFID; and wireless IC chip for RFID mounted on the substrate and electrically connected or electromagnetically coupled with the radiating/resonating electrode.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836